                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY HARPER,                                )
                                               )
             Plaintiff,                        )       Civil Action No. 3:18-202
                                               )       District Judge Kim R. Gibson
                     V.                        )       Magistrate Judge Maureen P. Kelly
                                               )
DR. PAUL NOEL, DR. ANDREW J.                   )
DANCHA, R. N. BECK.NOR, SECRETARY.             )
JOHN WETZEL, JOSEPH SILVA, JAY                 )
COWAN, JAMEY LUTHER,                           )
KOWALEWSKI, and JAWAD SALAMEH,                 )
                                               )
             Defendants.                       )


                                    ORDER OF COURT


       Defendants Andrew J. Dancha, Jay Cowan, Jawad Salameh, and Correct Care Solutions,

LLC (collectively, the "CCS Defendants") have filed a Motion to Dismiss, or in the Alternative,

Motion for Summary Judgment and brief in support (collectively, the "Motion to Dismiss"), ECF

Nos. 57 and 58, raising inter I alia Plaintiff Anthony Harper's ("Plaintiff') failure to exhaust

available administrative remedies pursuant to 42 U.S.C. § 1997e(a) as a complete defense to

Plaintiffs claims against the CCS Defendants. In their Motion to Dismiss, the CCS Defendants

rely upon Plaintiffs grievance file, ECF No. 58-1, and the Department of Corrections' Inmate

Grievance System Policy, ECF No. 58-2. Plaintiff submitted a brief in opposition to Defendants'

Motion to Dismiss on July 18, 2019. ECF No. 62.    The CCS Defendants filed a Reply on August

2, 2019. ECF No. 63.

       The parties are hereby notified that this pending motion will be treated as a motion for

summary judgment under Federal Rule of Civil Procedure 56. See Renchenski v. Williams, 622
F.3d 315, 339-41 (3d Cir. 2010); see also Paladino v. Newsome, 885 F.3d 203,208 (3d Cir. 2018)

(affirming order on defendant's motion for summary judgment for failure-to-exhaust based on

prison records and an affidavit without discussing when such a motion may be construed as a

motion to dismiss). Plaintiff, as the nonmovant, is advised that in treating the Motion to Dismiss

as a motion for summary judgment, the motion will be evaluated under the standard set forth in

Rule 56 of the Federal Rules of Civil Procedure. Plaintiff is on notice that failure to respond to

the pending motion may result in the entry of judgment against him.

       Plaintiffs response to the motion for summary judgment may include opposing or counter-

affidavits (executed by Plaintiff or other persons) which have either been sworn to under oath

(notarized) or which include immediately before the signature of the individual making the

affidavit or declaration the following statement, in accordance with 28 U.S.C. § 1746: "I declare

under penalty of perjury that the foregoing is true and correct. Executed this _      day of _ ,

20_." The affidavits must be based upon the personal knowledge of the person executing the

affidavit and no affidavit, complaint, pretrial narrative or other document containing Plaintiffs

allegations will be considered when determining the motion for summary judgment unless it has

been notarized before a notary public or unless it contains a declaration under penalty of perjury

as set forth above.    If facts are unavailable to the nonmovant, an affidavit following the

requirements of subsection (d) may be filed. See Rule below.

       Rule 56 of the Federal Rules of Civil Procedure is reproduced in its entirety, for your

convenience, as follows:

               Rule 56. Summary Judgment.

               (a) Motion for Summary Judgment or Partial Summary Judgment. A
                   party may move for summary judgment, identifying each claim or
                   defense-or the part of each claim or defense-on which summary
                   judgment is sought. The court shall grant summary judgment if the


                                                    2
   movant shows that there is no genuine dispute as to any material fact
   and the movant is entitled to judgment as a matter of law. The court
   should state on the record the reasons for granting or denying the
   motion.

(b) Time to File a Motion. Unless a different time is set by local rule or
    the court orders otherwise, a party may file a motion for summary
    judgment at any time until 30 days after the close of all discovery.

(c) Procedures.

   (1) Supporting Factual Positions.- A party asserting that a fact cannot
       be or is genuinely disputed must support the assertion by:

              (A) citing to particular parts of materials in the record,
                  including depositions, documents, electronically stored
                  information, affidavits or declarations, stipulations
                  (including those made for purposes of the motion only),
                  admissions, interrogatory answers, or other materials; or

              (B) showing that the materials cited do not establish the
                  absence or presence of a genuine dispute, or that an
                  adverse party cannot produce admissible evidence to
                  support the fact.

   (2) Objections That a Fact is Not Supported by Admissible Evidence.
       A party may object that the material cited to support or dispute a fact
       cannot be presented in a form that would be admissible in evidence.

   (3) Materials Not Cited. The court need consider only the cited
       materials, but it may consider other materials in the record.

   (4) Affidavits or Declarations. An affidavit or declaration used to
       support or oppose a motion must be made on personal knowledge,
       set out facts that would be admissible in evidence, and show that the
       affiant or declarant is competent to testify on the matters stated.

(d) When Facts Are Unavailable to the Nonmovant. If a nonmovant
    shows by affidavit or declaration that, for specified reasons, it cannot
    present facts essential to justify its opposition, the court may:

   (1) defer considering the motion or deny it;

   (2) allow time to obtain affidavits or declarations or to take discovery;
       or



                                      3
   (3) issue any other appropriate order.

(e) Failing to Properly Support or Address a Fact. If a party fails to
    properly support an assertion of fact or fails to properly address another
    party's assertion of fact as required by Rule 56( c), the court may:

  (1) give an opportunity to properly support or address the fact;

  (2) consider the fact undisputed for purposes of the motion;

  (3) grant summary judgment if the motion and supporting materials-
      including the facts considered undisputed-show that the movant is
      entitled to it; or

  (4) issue any other appropriate order.

(f) Judgment Independent of the Motion. After giving notice and a
    reasonable time to respond, the court may:

  (1) grant summary judgment for a nonmovant;

  (2) grant the motion on grounds not raised by a party; or

  (3) consider summary judgment on its own after identifying for the
      parties material facts that may not genuinely be in dispute.

(g) Failing to Grant All the Requested Relief. If the court does not grant
    all the relief requested by the motion, it may enter an order stating any
    material fact-including an item of damages or other relief-that is not
    genuinely in dispute and treating the fact as established in the case.

(h) Affidavit or Declaration Submitted in Bad Faith. If satisfied that an
    affidavit or declaration under this rule is submitted in bad faith or solely
    for delay, the court-after notice and a reasonable time to respond-
    may ord~r the submitting party to pay the other party the reasonable
    expenses, including attorney's fees, it incurred as a result. An offending
    party or attorney may also be held in contempt or subjected to other
    appropriate sanctions.




                                       4
       AND NOW, this ~ a y of August, 2019, IT IS HEREBY ORDERED that Plaintiff

shall be permitted to file a supplemental response to the Motion to Dismiss, construed as a Motion

for Summary Judgment, by August 26, 2019.




cc:    All counsel of record via CM/ECF

       Anthony Harper
       AF-6000
       SCI LAUREL HIGHLANDS
       5706 GLADES PIKE
       SOMERSET, PA 15501-0631




                                                   5
